DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-19) in the reply filed on July 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 20 drawn to non-elected invention has been withdrawn from examination for patentability.  
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to for the following informality: In Fig. 4, the lead line of 116 does not point out an enlarged conductive pad properly, and the lead line of 114 does not point out a conductive pad properly. See Figs. 1-3 for a correction of Fig. 4.
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Objections
Claims 1, 8, 16, 18 and 19 are objected to because of the following informalities:
In claim 1, line 6, “on the insulating body” should read --on the insulating body surface--.
In claim 8, lines 3-4, “at least one of the plurality of enlarged pads” should read --at least one of the plurality of enlarged conductive pads--.
In claim 16, line 3, “wherein enlarged conductive pad is arranged …” should read -- wherein the enlarged conductive pad is arranged--.
In claim 18, lines 3-4 “and further comprising a laminated printed circuit board ...” should read --and the C4 assembly further comprising a laminated printed circuit board …-- for clarity.
In claim 19, lines 1-2, “the electrical device is a printed circuit board (PCB)” should read --the electrically insulating body is a printed circuit board (PCB)--. Support can be found at least in Figs. 1-4 and [34] of Applicant’s original disclosure, and in the context of claim 19.
In claim 19, lines 2-3, “and further comprising at least one integrated circuit die with the die small conductive pad” should read --and the C4 assembly further comprising at least one integrated circuit die with a die small conductive pad-- (emphasis added) for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shim US 5,641,946.
Regarding claim 1, Shim teaches an electrical device (e.g., Embodiment of Figs. 5A-5B and Fig. 7, Figs. 9A-9B; ball grid assembly (BGA) semiconductor package in which the top center of the package is convexed as shown in Fig. 5B), comprising: 
an electrically insulating body (e.g., 1 (or 1 and 2), Figs. 5A, 5B, Fig. 7, col. 4, lines 23 to col. 5, line 35; col. 1, lines 19-59) having an insulating body surface (e.g., surface of the electrically insulating body (discussed above) on which 5 are disposed, Figs. 5A, 5B, Fig. 7) and a conductive pad array (e.g., array of 5, Figs. 5A, 5B, Fig. 7, col. 4, lines 23 to col. 5, line 35);
 a small conductive pad (e.g., 5S, Annotated Fig. 5A below) arranged on the insulating body surface and within the conductive pad array; 
an enlarged conductive pad (e.g., 5L, Annotated Fig. 5A below) arranged on the insulating body and within the conductive pad array, wherein the enlarged conductive pad is spaced apart from the small conductive pad and is larger than the small conductive pad (e.g., Annotated Fig. 5A below; Fig. 5A, Fig. 7; col. 4, lines 23 to col. 5, line 35).  

    PNG
    media_image1.png
    382
    943
    media_image1.png
    Greyscale

Annotated Fig. 5A of Shim

Regarding claim 2, Shim teaches the electrical device of claim 1, wherein the pad array has a center and a corner (e.g., Annotated Fig. 5A above), wherein the enlarged conductive pad is arranged between the center of the pad array and the corner of the pad array (e.g., Annotated Fig. 5A above).
Regarding claim 3, Shim teaches the electrical device of claim 1, wherein the pad array has a center and four quadrants distributed about the center of the pad array (e.g., four quadrants, Annotated Fig. 5A above), wherein the enlarged conductive pad is one of a plurality of enlarged conductive pads (e.g., four 5L, Annotated Fig. 5A above), and wherein the plurality of enlarged conductive pads are distributed symmetrically about the center of the pad array and within each of the four quadrants of the pad array (e.g., Annotated Fig. 5A above).
Regarding claim 4, Shim teaches the electrical device of claim 1, wherein the small conductive pad has a circular shape (e.g., 5S, Annotated Fig. 5A above).
Regarding claim 5, Shim teaches the electrical device of claim 1, wherein the enlarged conductive pad has a circular shape, an elliptical shape, a rectangular shape, or a rectangular shape with filleted corners (e.g., 5L, Annotated Fig. 5A above).

Regarding claim 7, Shim teaches the electrical device of claim 6, wherein the enlarged conductive pad is one of a plurality of enlarged conductive pads distributed symmetrically about the center of the pad array (e.g., four 5L, Annotated Fig. 5A above).  
Regarding claim 8, Shim teaches the electrical device of claim 6, wherein the pad array has four quadrants distributed about the center of the pad array (e.g., four quadrants, Annotated Fig. 5A above), wherein the enlarged conductive pad is one of a plurality of enlarged conductive pads (e.g., four 5L, Annotated Fig. 5A above), wherein at least one of the plurality of enlarged pads is arranged within each quadrant of the pad array and symmetrically within the pad array (e.g., Annotated Fig. 5A above).  
Regarding claim 10, Shim teaches the electrical device of claim 1, further comprising a solder ball (e.g., solder ball 3 welded to 5S, Annotated Fig. 5A above, Fig. 5B, col. 4, lines 23 to col. 5, line 35) fixed to the small conductive pad.  
Regarding claim 11, Shim teaches the electrical device of claim 10, further comprising a solder ball (e.g., solder ball 3 welded to 5L, Annotated Fig. 5A above, Fig. 5B, col. 4, lines 23 to col. 5, line 35) fixed to the enlarged conductive pad.  
Regarding claim 12, Shim teaches the electrical device of claim 10, further comprising a plurality of solder balls fixed to the enlarged conductive pad (e.g., solder ball 3 welded to 5L, which may be considered as a composite structure including a plurality of minute solder balls, Annotated Fig. 5A above, Fig. 5B).

Regarding claim 16, Shim teaches a controlled collapse chip connection (C4) assembly (In the embodiment of Figs. 5A-5B and Fig. 7 (e.g., BGA semiconductor package), the heights of the solder balls 3 connected to the solder ball lands 5 are controlled to be reduced (or collapsed) from the original height, thereby causing the tops of the solder balls to be leveled with each other (col. 4, lines 23 to col. 5, line 35; col. 6, line 63 to col. 7, line 18). Thus Shim teaches the claimed feature.), comprising: 
an electrical device (e.g., Embodiment of Figs. 5A-5B and Fig. 7) as recited in claim 1, wherein the pad array has a center and a corner (e.g., Annotated Fig. 5A above), wherein enlarged conductive pad (e.g., 5L, Annotated Fig. 5A above) is arranged between the center of the pad array and the corner of the pad array; 
a first solder ball (e.g., solder ball 3 welded to 5S, Annotated Fig. 5A above, Fig. 5B, col. 4, lines 23 to col. 5, line 35) fixed to the small conductive pad; and 
at least one second solder ball (e.g., solder ball 3 welded to 5L, Annotated Fig. 5A above, Fig. 5B, col. 4, lines 23 to col. 5, line 35) fixed to the enlarged conductive pad.  
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shim US 5,641,946.
Regarding claim 1, Shim teaches an electrical device (e.g., Embodiment of Fig. 6 and Figs. 10A-10B; ball grid assembly (BGA) semiconductor package in which the top center of the package is concaved differently from Fig. 5B), comprising: 

 a small conductive pad (e.g., 5S’, Annotated Fig. 6 below) arranged on the insulating body surface and within the conductive pad array; 
an enlarged conductive pad (e.g., 5L’, Annotated Fig. 6 below) arranged on the insulating body and within the conductive pad array, wherein the enlarged conductive pad is spaced apart from the small conductive pad and is larger than the small conductive pad (e.g., Annotated Fig. 6 below; Fig. 6, Figs. 10A-10B; col. 4, lines 23 to col. 5, line 35).  
                                 
    PNG
    media_image2.png
    488
    460
    media_image2.png
    Greyscale

Annotated Fig. 6 of Shim

Regarding claim 9, Shim teaches the electrical device of claim 1, wherein the pad array has a periphery (e.g., Annotated Fig. 6 above), and wherein the small conductive pad (e.g., 5S’, Annotated Fig. 6 above) is arranged between the periphery of the pad array and the enlarged conductive pad (e.g., 5L’, Annotated Fig. 6 above).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhang et al. US 2014/0138823.
Regarding claim 1, Zhang teaches an electrical device (e.g., Fig. 3B), comprising: 
an electrically insulating body (e.g., 350, Fig. 3B, [31]) having an insulating body surface (e.g., surface of 350 on which 360 are disposed, Fig. 3B) and a conductive pad array (e.g., 360, Fig. 3B, [31], [32]); 
a small conductive pad (e.g., 360 in an edge region of 350, Fig. 3B, [31], [32]) arranged on the insulating body surface and within the conductive pad array; 
an enlarged conductive pad (e.g., 360 in a central region of 350, Fig. 3B, [31], [32]) arranged on the insulating body and within the conductive pad array, wherein the enlarged conductive pad is spaced apart from the small conductive pad and is larger than the small conductive pad (e.g., Fig. 3B, [31], [32]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zheng US 2014/0332956.
Regarding claim 1, Zheng teaches an electrical device (e.g., Figs. 2A and 2B), comprising: 
an electrically insulating body (e.g., 102 being a second substrate such as a PCB, Figs. 2A and 2B, [33], [35]) having an insulating body surface (e.g., surface of 102 on which 130 are disposed, Figs. 2A and 2B) and a conductive pad array (e.g., array of 130, Figs. 2A and 2B, [30], [31]); 
a small conductive pad (e.g., 130 in an edge region of 102 , Figs. 2A and 2B, [30], [31]) arranged on the insulating body surface and within the conductive pad array; 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 14, 17 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Shim US 5,641,946 in view of Kwon et al. US 2011/0233771.
Regarding claim 13, Shim teaches the electrical device of claim 1 as discussed above.
Shim does not explicitly teach wherein the electrically insulating body is an integrated circuit die containing therein an integrated circuit, wherein the integrated circuit is electrically connected to at least one of the small conductive pad and the enlarged conductive pad.
Shim, however, recognizes a BGA semiconductor package that is welded to the mother board 4 (e.g., col. 4, lines 23 to col. 5, line 35). Kwon teaches wherein the electrically insulating body is an integrated circuit die (e.g., 100, a BGA semiconductor package; Figs. 5-8, Fig. 9; [79], [93]) containing therein an integrated circuit (e.g., 140, Figs. 5-8, Fig. 9, [79]), wherein the integrated circuit is electrically connected to one of the conductive pads (e.g., 122, Figs. 5-8, Fig. 9, [86], [98], [81], [103]).

Regarding claim 14, Shim teaches the electrical device of claim 1 as discussed above.
Shim does not explicitly teach wherein the electrically insulating body contains therein a wiring trace, wherein the wiring trace is electrically connected to at least one of the small conductive pad and the enlarged conductive pad.  
Shim, however, recognizes a BGA semiconductor package that is welded to the mother board 4 (e.g., col. 4, lines 23 to col. 5, line 35). Kwon teaches wherein the electrically insulating body (e.g., 100, a BGA semiconductor package; Figs. 5-8, Fig. 9; [79], [93]) contains therein a wiring trace (e.g., vias, inner interconnection layer(s), etc., [81], [103]), wherein the wiring trace is electrically connected to at least one of the conductive pads (e.g., 122, Figs. 5-8, Fig. 9, [81], [103]).
One of ordinary skill in the art would have recognized that the electrically insulating body of Kwon is similar to the electrically insulating body of Shim because they are both used as a BGA semiconductor package for example. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Shim 
Regarding claim 17, Shim teaches the C4 assembly of claim 16 as discussed above.
Shim does not explicitly teach wherein the electrically insulating body contains therein a wiring trace, wherein the wiring trace is electrically connected to at least one of the small conductive pad and the enlarged conductive pad, the C4 assembly further comprising an integrated circuit die electrically connected to the wiring trace by the first solder ball and the at least one second solder ball.  
Shim, however, recognizes a BGA semiconductor package that is welded to the mother board 4 (e.g., col. 4, lines 23 to col. 5, line 35). Kwon teaches wherein the electrically insulating body (e.g., 100, a BGA semiconductor package; Figs. 5-8, Fig. 9; [79], [93]) contains therein a wiring trace (e.g., vias, inner interconnection layer(s), etc., [81], [103]), wherein the wiring trace is electrically connected to at least one of the conductive pads (e.g., 122, Figs. 5-8, Fig. 9, [81], [103]), the C4 assembly further comprising an integrated circuit die (e.g., 140, Figs. 5-8, Fig. 9, [79]) electrically connected to the wiring trace by the first solder ball and the at least one second solder ball (e.g., [81], [103]).
One of ordinary skill in the art would have recognized that the electrically insulating body of Kwon is similar to the electrically insulating body of Shim because they are both used as a BGA semiconductor package for example. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Shim to include wherein the electrically insulating body contains therein a wiring trace, wherein the 
Regarding claim 18, Shim teaches the C4 assembly of claim 16 as discussed above.
Shim does not explicitly teach wherein the electrically insulating body is an integrated circuit die containing therein an integrated circuit, wherein the integrated circuit is electrically connected to at least one of the small conductive pad and the enlarged conductive pad, and further comprising a laminated printed circuit board electrically connected to the integrated circuit die by the first solder ball and the at least one second solder ball.  
Shim, however, recognizes a BGA semiconductor package that is welded to the mother board 4 (col. 4, lines 23 to col. 5, line 35). Kwon teaches wherein the electrically insulating body is an integrated circuit die (e.g., 100, a BGA semiconductor package; Figs. 5-8, Fig. 9; [79], [93]) containing therein an integrated circuit (e.g., 140, Figs. 5-8, Fig. 9, [79]), wherein the integrated circuit is electrically connected to at least one of the conductive pads (e.g., 122, Figs. 5-8, Fig. 9, [86], [98], [81], [103]), and further comprising a laminated printed circuit board (e.g., mother board 200, Fig. 9, [171]) electrically connected to the integrated circuit die by the first solder ball and the at least one second solder ball (e.g., Figs. 5-8, Fig. 9).
One of ordinary skill in the art would have recognized that the electrically insulating body of Kwon is similar to the electrically insulating body of Shim because they are both used as a BGA semiconductor package for example. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Shim .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0233771.
Regarding claim 1, Kwon teaches an electrical device (e.g., Embodiment of Fig. 9), comprising: 
a mother board (e.g., 200, Fig. 9, [106]) having a surface (surface of 200 on which 210 are disposed, Fig. 9) and a conductive pad array (e.g., array of 210, Fig. 9, [109], [110]); 
a small conductive pad (e.g., 210 in an edge region of 200, Fig. 9, [109], [110]) arranged on the surface and within the conductive pad array; 
an enlarged conductive pad (e.g., 210 in a central region of 200, Fig. 9, [109], [110]) arranged on the insulating body and within the conductive pad array, wherein the enlarged conductive pad is spaced apart from the small conductive pad and is larger than the small conductive pad (e.g., Fig. 9, [109], [110]).
Kwon (e.g., Embodiment of Fig. 9) does not explicitly teach an electrically insulating body having an insulating body surface; a small conductive pad arranged on the insulating body surface; and an enlarged conductive pad arranged on the insulating body.

One of ordinary skill in the art would have recognized that in Kwon 200 of Fig. 9 is similar to 800 of Fig. 16 and/or 1400 of Fig. 23 because they are both used as a mother board of a semiconductor device for example. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Fig. 9 of Kwon to include wherein an electrically insulating body having an insulating body surface such as PCB as suggested by Embodiment of Fig. 16 or Fig. 23 of Kwon. In this case, Kwon thus teaches a small conductive pad arranged on the insulating body surface and an enlarged conductive pad arranged on the insulating body.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        October 6, 2021